Oliver, Chief Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated as follows concerning the merchandise referred to below:
1) The merchandise covered by these appeals consists of firebrick imported from Canada and invoiced with descriptions the same as those set forth in paragraph 2 below.
2) At the time of exportation neither a foreign value, an export value, nor a United States value existed for such or similar merchandise, and the cost of production for the imported merchandise, in Canadian dollars per 1,000 pieces, was as given below, less 10 percent:
1-1-43
to
11-18-46
Straights or squares_ 61. 00
Side arch, end wedge, necks, soaps, jambs, keys, feather edge,
splits 1JÍ, 1% and 2"_ 61. 00
Tongue and groove, groove only_ 63. 50
Splits }i, % and 1"_ 64. 00
Circles and skews_ 70. 00
Large straights, large end wedge, “E” blocks, flatbacks_91. 50
3)The appeals are abandoned as to all merchandise except that invoiced under the descriptions given in paragraph 2, and upon this stipulation the appeals enumerated in attached schedule may be deemed to be submitted.
On the agreed facts I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper *507basis for the determination of the value of the merchandise here involved, and that such values were as follows:
Canadian dollars per 1,000 pieces 1-1-43 to 11-18-46
Straights or squares_ 61.00
Side arch, end wedge, necks, soaps, jambs, keys, feather edge,
splits 1%, 1% and 2"_ 61.00
Tongue and groove, groove only_ 63.50
Splits % and 1"_ 64.00
Circles and skews_ 70.00
Large straights, large end wedge, “E” blocks, flatbacks-91.50
less 10 per centum
The appeals having been abandoned insofar as they relate to all other merchandise, to that extent the appeals are hereby dismissed. Judgment will be entered accordingly.